358 U.S. 51 (1958)
WIRL TELEVISION CORP.
v.
UNITED STATES ET AL.
No. 242.
Supreme Court of United States.
Decided October 20, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Timothy W. Swain for petitioner.
Solicitor General Rankin, Assistant Attorney General Hansen, Warren E. Baker and Richard A. Solomon for the United States and the Federal Communications Commission, respondents.
James A. McKenna, Jr. and Vernon L. Wilkinson for the American Broadcasting-Paramount Theatres, Inc., respondent.
Jack P. Blume for the West Central Broadcasting Co., respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the case is remanded to the Court of Appeals for appropriate action in the light of the matter called to this Court's attention on page 7 of the Solicitor General's brief in No. 235, Sangamon Valley Television Corp. v. United States et al., ante, p. 49.
[For dissent of MR. JUSTICE CLARK and MR. JUSTICE HARLAN, see ante, p. 50.]